

117 S2810 IS: Black Lung Benefits Disability Trust Fund Solvency Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2810IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Manchin (for himself, Mr. Brown, Mr. Kaine, Mr. Casey, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure the solvency of the Black Lung Disability Trust Fund by extending the excise tax on coal.1.Short titleThis Act may be cited as the Black Lung Benefits Disability Trust Fund Solvency Act of 2021.2.Extension of black lung disability trust fund excise tax(a)In generalSection 4121(e)(2)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2031.(b)Effective dateThe amendments made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act.